United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3510
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Jack L. Sargent, Jr.,                    *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: August 25, 1998
                                Filed: August 25, 1998
                                    ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Jack L. Sargent, Jr., pleaded guilty to conspiracy to manufacture and distribute
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846, and was convicted
after a bench trial of carrying a firearm during and in relation to a drug trafficking
crime, in violation of 18 U.S.C. § 924(c). The district court1 sentenced him to a total
of 211 months imprisonment and four years supervised release. In this appeal Sargent




      1
      The HONORABLE RUSSELL G. CLARK, United States District Judge for the
Western District of Missouri.
challenges the sufficiency of the evidence for his firearm conviction, and also
challenges his sentence. We affirm.

       We first reject Sargent&s challenge to his conviction. See United States v.
Habhab, 132 F.3d 410, 412 (8th Cir. 1997) (standard of review). The government&s
evidence showed Sargent carried the firearms listed in the indictment while engaged
in the charged conspiracy, and did so to protect his drugs and drug money, and to elude
or kill authorities. The evidence also showed that Sargent was carrying one of the
firearms while seated in a car on his way to one of the manufacturing sites to finish
“cooking” a batch of methamphetamine; that one of the firearms was found under the
passenger seat in which he had been seated, when he arrived at the site and was
arrested; and that authorities also found another firearm under the driver&s seat, as well
as ingredients for manufacturing methamphetamine in the trunk. See Muscarello v.
United States, 118 S. Ct. 1911, 1913-14 (1998) (carry element of § 924(c) “applies to
a person who knowingly possesses and conveys firearms in a vehicle . . . which the
person accompanies”); United States v. Barnes, 140 F.3d 737, 738 (8th Cir. 1998) (per
curiam).

      Moreover, we reject any suggestion by Sargent that the district court should have
found his conspirators& trial testimony unreliable because it resulted from a plea
agreement. See United States v. Wicker, 80 F.3d 263, 268 (8th Cir. 1996). To the
extent Sargent argues the district court should have excluded the testimony because
their plea agreements violated 18 U.S.C. § 201(c)(2) (prohibiting gift, offer, or promise
of anything of value to witness, for or because of witness&s testimony), he did not raise
the issue below and we find no plain error. See United States v. Montanye, 996 F.2d
190, 192 (8th Cir. 1993) (en banc).

      As to his sentence, Sargent argues that the district court erred in (1) failing to
make specific findings on his objections to the presentence report, (2) denying him an
acceptance-of-responsibility reduction, (3) enhancing his sentence for his aggravating

                                           -2-
role in the offense, and (4) calculating his criminal history score. We reject each of
these arguments.

       After careful review of the sentencing transcript, we conclude the district court
adequately addressed the objections before it. See United States v. Alaniz, No. 97-
3189, 1998 WL 331282, at *5 (8th Cir. June 24, 1998); United States v. Dortch, 923
F.2d 629, 633 (8th Cir. 1991). Further the district court did not clearly err in denying
Sargent a reduction for acceptance of responsibility, see U.S. Sentencing Guidelines
Manual § 3E1.1, comment. (n.4) (1997), or in assessing an enhancement under U.S.
Sentencing Guidelines Manual § 3B1.1(a) (1997) for his role in the offense, see United
States v. Jordan, No. 98-1506, 1998 WL 417134, at *5-6 (8th Cir. July 27, 1998)
(standard of review; factors); United States v. Crow, No. 97-3613, 1998 WL 391503,
at *2 (8th Cir. July 15, 1998) (district court entitled to rely upon evidence presented at
trial when making sentencing determination). Sargent&s challenge to his criminal
history score also lacks merit because it is uncontested that, at the time he committed
the instant offenses, Sargent was under a sentence of probation based on his guilty plea
to an assault charge. See U.S. Sentencing Guidelines Manual § 4A1.1(c) (1997) (add
one criminal history point for prior sentences not counted in subsections (a) and (b));
U.S. Sentencing Guidelines Manual § 4A1.1(d) comment. (n.4) (1997) (add two
criminal history points if defendant committed instant offense while under probation
countable under § 4A1.2).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                           -3-